  4:20-cv-03036-RFR-SMB Doc # 15 Filed: 09/03/20 Page 1 of 3 - Page ID # 155




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JANE DOE, and all others similarly situated;

                       Plaintiff,                                     4:20CV3036

        vs.
                                                                 AMENDED FINAL
BOARD OF REGENTS OF THE                                        PROGRESSION ORDER
UNIVERSITY OF NEBRASKA, HANK
BOUNDS, President of the University of
Nebraska, individually and in his official
capacity; RONNIE GREEN, Chancellor of the
University of Nebraska-Lincoln, individually
and in his official capacity; JAKE JOHNSON,
Assistant Vice Chancellor for Student Affairs,
individually and in his official capacity;
MEAGAN COUNLEY, Deputy Title IX
Coordinator for UNL, individually and in her
personal capacity; TAMI STRICKMAN,
Associate to the Chancellor and Title IX
Coordinator, individually and in her personal
capacity; and MARC PEARCE, Assistant Dean
for Student Affairs and Administration at the
University of Nebraska College of Law,
individually and in his personal capacity;

                       Defendants.

       THIS MATTER is before the Court on the parties’ Unopposed Motion to Extend. (Filing
No. 14.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s previous final progression order remain
in effect, and in addition to those provisions, progression is as follows:

       1)     The trial and pretrial conference will not be set at this time. The telephonic status
              conference to discuss case progression, the parties’ interest in settlement, and
              the trial and pretrial conference settings remains as scheduled with the
              undersigned magistrate judge on April 5, 2021 at 10:00 a.m. Counsel shall use the
              conferencing instructions assigned to this case to participate in the conference.
              (Filing No. 8.)

       2)     Motion(s) to resolve jurisdiction, venue, and/or immunity issues can be filed on or
              before November 6, 2020.

       3)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
              Federal Rules of Civil Procedure is January 22, 2021. Motions to compel written
              discovery under Rules 33, 34, 36 and 45 must be filed by February 5, 2021.
              Note: A motion to compel, to quash, or for a disputed protective order shall not be
   4:20-cv-03036-RFR-SMB Doc # 15 Filed: 09/03/20 Page 2 of 3 - Page ID # 156




                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference for discussing the parties’ dispute.

         4)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          December 21, 2020
                            For the defendant(s):                          December 21, 2020

         5)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          January 20, 2021
                            For the defendant(s):                          March 1, 2021
                            Rebuttal:                                      March 16, 2021

         6)       The deposition deadline, including but not limited to depositions for oral testimony
                  only under Rule 45, is April 4, 2021.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         7)       The deadline for filing motions to dismiss and motions for summary judgment is
                  May 5, 2021.

         8)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is April 1, 2021.

         9)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         10)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge. Such requests will not be considered absent a
                  showing of due diligence in the timely progression of this case and the recent
                  development of circumstances, unanticipated prior to the filing of the motion,
                  which require that additional time be allowed.




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
4:20-cv-03036-RFR-SMB Doc # 15 Filed: 09/03/20 Page 3 of 3 - Page ID # 157




   Dated this 3rd day of September, 2020.

                                            BY THE COURT:


                                            s/ Susan M. Bazis
                                            United States Magistrate Judge
